ORDER *
We have jurisdiction under 28 U.S.C. § 1292 to review the district court’s interlocutory order declaring California Civil Code § 47.5 unconstitutional and enjoining Scott Wall from executing the judgment he obtained against Joseph Haddad under that statute.
The district court, however, lacked subject matter jurisdiction to grant this relief independent of Haddad’s claims under 42 U.S.C. § 1983, which the district court has not yet adjudicated. Haddad’s claim for declaratory and injunctive relief, when isolated from § 1983, is merely defensive to liability imposed under state law. This is insufficient by itself to impart federal question jurisdiction. See Gritchen v. Collier, 254 F.3d 807, 812 (9th Cir.2001); Armstrong v. Armstrong, 696 F.2d 1237, *2801238 (9th Cir.1983); cf. White v. White, 731 F.2d 1440, 1442 (9th Cir.1984).
Accordingly, we VACATE the district court’s order and dismiss this appeal without prejudice.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.